—Judgment of the Supreme Court, New York County (Myriam J. Altman, J.), rendered December 18, 1981, convicting defendant Vergara, after a jury trial, of the crime of murder in the second degree and sentencing him to a term of 16 years to life, affirmed. 11 Judgment of the Supreme Court, New York County (Myriam J. Altman, J.), rendered December 18, 1981, convicting defendant Gonzalez, after a jury trial, of the crimes of murder in the second degree and criminal sale of a controlled substance in the third degree, and sentencing him to terms of 25 years to life and 9 to 18 years, respectively, to run concurrently, modified, on the law, to reverse the sentence on the charge of criminal sale of a controlled substance in the third degree, vacated, and the matter remanded to the trial court for resentencing on that charge, and otherwise affirmed. H Judgment of the Supreme Court, New York County (Myriam J. Altman, J.), rendered December 18, 1981, convicting defendant Martinez, after a jury trial, of the crime of murder in the second degree, and sentencing him to a term of 15 years to life, affirmed. 11 Appellant Gonzalez and codefendants were convicted in the shooting death of an 83-year-old jeweler in his small store at 340 West 57th Street. Although the evidence was largely circumstantial, it amply supported the findings of the jury. 11 Prior to sentencing on the murder charges, defendant Gonzalez pleaded guilty to criminal sale of a controlled substance in the third degree and other charges. He was sentenced to a term of 9 to 18 years as a class B predicate felon, that sentence to run concurrently with the other sentences imposed. The prosecutor concedes that at the time of the commission of the narcotics sale (April, 1979), it was a class A-III felony and not a class B felony, as it was at the time of sentence. Hence, the imposition of a sentence of 9 to 18 years on that charge was illegal. Accordingly, we vacate the sentence imposed for criminal sale of a controlled substance in the third degree only, and remand the matter to the trial court for resentencing on that charge. Concur — Sandler, J. P., Asch, Silverman, Bloom and Kassal, JJ.